COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hoa V. Dang v. Texaco #129

Appellate case number:    01-13-00938-CV

Trial court case number: 1014805

Trial court:              County Civil Court at Law No. 2 of Harris County

Date motion filed:        February 12, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied. Appellee’s request for damages
under Texas Rule of Appellate Procedure 45 is also denied.


Judge’s signature: /s/ Evelyn V. Keyes
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown


Date: March 6, 2014